Title: Patrick Gibson to Thomas Jefferson, 28 April 1813
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 28th April 1813
          I have been prevented from writing to you sooner in consequence of the dilatoriness of Mr Wm Marshall whom Mr Taylor had employed to examine the records and make out the bill of Sale for Mazzei’s two lots—I have this moment obtained it from him and send it you here inclosed—it requires if I understood
			 him right, your signature and that of Mr Randolph and I think must be certified to in your court, of this however you are best able to judge, so soon as it is
			 returnd, the notes will be obtained—I am sorry to say that
			 I have endeavour’d
			 in
			 vain to effect a sale of your flour, it is offering at 6$ but I can hear of no purchaser at that price, 5½$ would be as much as could now be obtain’d, and as there is hardly a
			 possibility of its
			 being lower before I receive your answer I shall defer making a sale until then.
			 I send you inclosed a note for your
			 signature and also your
			 accot to the 1st Inst. With great respect I amYour ob Servt
          Patrick
            Gibson
        